Citation Nr: 1739630	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 40 percent for service-connected low back pain with limitation of motion and degenerative changes (low back disability).  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right knee injury (right knee disability). 

5.  Entitlement to a disability rating in excess of 10 percent for service-connected limitation of motion of the left knee (left knee disability). 
  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 1979 to November 1988.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In her July 2017 substantive appeal, the Veteran requested a hearing before the Board by Videoconference.  In August 2017, the Veteran submitted a request that her appeal be advanced on the docket due to severe health issues.  The Veteran was scheduled for a hearing in September 2017.  However, following a pre-hearing teleconference with the Veteran's attorney, the Veteran's attorney submitted a written statement requesting that the Board enter a favorable decision with regard to the issues of either a 100 percent combined schedular rating for all of her service-connected disabilities or a TDIU and, if so, withdrawing the remaining issues on appeal and her request for a Board hearing.  

Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2016).  As for the Veteran's motion, appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 § 20.900(c) (2016).  The Board finds that good or sufficient cause has been shown and, therefore, the motion to advance the appeal on the Board's docket is granted.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, she has been unable to obtain and sustain a substantially gainful occupational as a result of all of her service-connected disabilities throughout this appeal.  

2.  By correspondence received September 5, 2017, prior to promulgation of a decision in this case, the Veteran agreed to withdraw her appeal related to the claims for increased disability ratings for service-connected PTSD, low back disability, right knee disability and left knee disability if entitlement to a TDIU were granted.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2016).

2.  The criteria for withdrawal of the Veteran's appeal of the claims of increased disability ratings for service-connected PTSD, low back disability, right knee disability and left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for PTSD evaluated as 30 percent disabling as of August 11, 2005; a low back disability evaluated as 40 percent disabling as of July 11, 2000; a right knee disability evaluated as 10 percent disabling as of January 8, 1993; and a left knee disability evaluated as 10 percent disabling as of July 13, 1998.  Her combined disability rating has been 70 percent since August 11, 2005.   Thus, she meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that the Veteran is in fact unable to pursue a substantially gainful occupation due to her service-connected disabilities in order to establish entitlement to a TDIU.  

The Veteran is seeking entitlement to a TDIU on the basis that her service-connected psychiatric and orthopedic disabilities, either separately or combined, cause her to be unable to be employed.  She contends that she has been unable to work at full-time employment since 2005 due to her disabilities.  She has submitted favorable evidence in support of her claim.

She submitted a letter from the Social Security Administration (SSA) dated in March 2006 showing she started receiving Social Security payments in April 2006 presumably for disability benefits based upon, at least in part, her service-connected disabilities.

In addition, the Veteran submitted a "Medical Assessment of Ability to Do Work-Related Activities (Mental), " a SSA Form, completed by her VA psychiatrist in June 2005 indicating the Veteran had mostly poor to fair ability to make occupational adjustments; poor ability to understand, remember and carry out simple job instructions; and fair to good ability in making personal/social adjustments.  

Finally, the Veteran has submitted three favorable medical opinions in support of her claim.  Two of these medical opinions are from psychiatrists (dated in March 2015 and July 2017) who opined that the Veteran's service-connected PTSD (which also includes concomitant depression) has caused severe impairment of occupational functioning such that the Veteran was unable to secure and follow a substantially gainful occupation from 2005 forward.  The third opinion is from a vocational expert (dated in October 2016) who opined that the Veteran's service-connected orthopedic disabilities (low back and bilateral knees) alone have prevented her from securing and following substantially gainful employment since at least June 2005 when she last worked full-time as she could no longer perform all the duties required in her job.  

In contrast, VA examinations conducted in relation to the Veteran's service-connected disabilities do not indicate that the Veteran's service-connected disabilities, at least taken individually, cause her to be unable to obtain and sustain a substantially gainful occupation.  The Veteran underwent VA examination for her PTSD in May 2014 as a result of which the VA examiner opined that the Veteran's occupational and social impairment was consistent with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Furthermore, VA treatment records show the Veteran's Global Assessment of Functioning (GAF) scores have ranged from 50 to 60, but it was mainly rated as 55.  A GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Thus, the GAF scores as seen in her treatment records are more consistent with a moderate degree of impairment.  

As for her orthopedic disabilities, the Veteran underwent VA examinations for her knee and low back disabilities relevant to the present claim in July 2007, May 2014 and September 2016.  On examination in July 2007, she was diagnosed to have moderate lumbar multilevel osteoarthritis ad chondromalacia patella of the bilateral knees.  Specific restrictions and functional impairments were not specifically noted by the examiner but it was noted she reported being independent with all her activities of daily living except that she utilized a cane for ambulation at all times due to back pain; having flare-ups daily of back pain, as well as constant daily back pain, treated with whirlpool therapy, heating pad, ice and Motrin with short-term relief; and having flare-ups of knee pain daily relieved with Motrin, ice and rest.

On examination in May 2014, the VA examiner commented that the Veteran's bilateral knee disabilities would impact her ability to work in that, prophylactically, she should avoid prolonged walking, kneeling and squatting, and she should do no heaving lifting.  With regard to her low back disability, he commented that the Veteran should, prophylactically, be precluded from repetitive bending or stooping, lifting greater than 10 pounds, and prolonged standing or ambulation.  He opined that she is fit for sedentary activities in a predominantly seated position.  

The September 2016 VA examination was solely related to the low back disability.  The same VA examiner who performed the May 2014 VA examination conducted this examination as well.  In commenting on the low back disability's impact on the Veteran's work, the examiner stated that she is ill-suited for jobs that require frequent bending, lifting and stooping.  She should not lift more than 10 pounds on a frequent basis.  He again opined that the Veteran is fit for seated and sedentary work although she may need sit/stand accommodation.

Finally, with regard to the Veteran's educational and occupational history, the Veteran has a high school diploma and she reported on her VA Form 21-8940 having three years of college education.  The October 2016 vocational expert's report shows the Veteran education to include an associate level degree in communication.  Occupational history as reported in the October 2016 vocation expert's report includes employment as a hotel maid and in plumbing from 1988 to 1992, as a collector from 1995 to 1997, as a purchasing agent/buyer from 1997 to 2005 and then as a part-time (5 hours/week) sales associate/receiving clerk from 2008 to 2015.  

In the present case the Board finds the evidence is in equipoise as to whether the Veteran was unable to obtain and sustain substantially gainful employment from 2005 to the present.  38 C.F.R. § 3.201.  The Board finds the medical opinions of record to be highly probative as they were based upon a review of the Veteran's claims file, interviews with the Veteran and provide detailed rationales for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board cannot discount any of them necessarily out of hand.  The Board acknowledges that the private medical opinions take exception with the VA medical opinions but finds that their position seems to be more of a disagreement with what the evidence shows, especially since these experts are looking at the evidence over a long period and making opinions based upon the evidence in the long-term while the VA examiners were more concerned with the Veteran's mental or physical state at the time of the examination, which the Board thinks may explain some of the differences in their opinions.  Nevertheless, the Board cannot agree or disagree with any of their opinions.

Having found the evidence of record in equipoise, the Board resolves reasonable doubt in the Veteran's favor that her service-connected disabilities cause her to be unable to obtain and sustain a substantially gainful occupation.  38 C.F.R. § 4.3.  The Board, however, wishes to make it clear that its decision is based on all of the Veteran's service-connected disabilities combined rather than solely on the psychiatric or the orthopedic disabilities alone causing the Veteran to be unable to be employable.  The Veteran's service-connected PTSD with concomitant depression clearly has a significant impact on her ability to interact with others, but the evidence also clearly demonstrates that she was able to sustain a part-time job as a sales clerk for seven years even if it was only for 5 to 10 hours a week.  The Board considers that to be significant for someone with severe PTSD and thus finds the Veteran's reports that pain from her service-connected orthopedic disabilities prevented her from working more hours to be weighty especially considering the nature of her employment.  It is clear that the Veteran's service-connected orthopedic disabilities prevent her from performing physical or manual labor, as well as even making it difficult for her to perform a full day (8 hours) of sedentary work.  When combined with the impairment caused by her service-connected mental health disability, especially in the Veteran's ability to perform simple tasks, concentrate, to behave appropriately and relate to others in the workplace, the Board believes the Veteran's ability to perform sedentary employment is severely impaired.  Thus, the Board finds the combination of the Veteran's service-connected disabilities is the more likely cause of her inability to obtain and sustain a substantially gainful occupation.  Having so found, the Veteran's claim is granted effective August 11, 2005, the date that service connection for PTSD was established.  The Board assigns this effective date since the evidence establishes the Veteran has not been employed full-time since June 2005.  See October 2016 vocational expert's report.  The Board acknowledges the Veteran's part-time work from 2008 to 2015 but finds such employment was marginal as it clearly did not earn the Veteran income that was in excess of the poverty line based upon the income amounts reported by the Veteran and her employer.

II.  Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on September 5, 2017, prior to promulgation of a decision in this case, the Veteran's attorney submitted correspondence after a pre-hearing teleconference in which the Veteran agreed to withdraw her appeal as to the claims seeking increased disability ratings for service-connected PTSD, a low back disability, a right knee disability and a left knee disability if the Board were to grant entitlement to a TDIU.  As the Board has herein granted entitlement to a TDIU, it finds that there no further allegations of errors of fact or law for appellate consideration as the Veteran has withdrawn her claims for increased disability ratings on appeal.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal as to these issues is dismissed.



ORDER

Entitlement to a TDIU, effective August 11, 2005, is granted, subject to controlling regulations governing the payment of monetary benefits.

The appeal as to the issues of entitlement to increased disability ratings for service-connected PTSD, a low back disability, a right knee disability and a left knee disability is dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


